Citation Nr: 1343240	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to include headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has verified active service from January 1951 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his August 2011 notice of disagreement, the Veteran commented on injuries to his hands.  The RO has already denied entitlement to service connection for bilateral injury to hands (broken fingers).  If the Veteran wishes to reopen this claim, he must file a claim directly with the RO.

The Veteran submitted two statements in June 2013 and August 2013 that have not been considered by the RO.  Referral back to the RO for consideration of these two statements is not required because they are essentially duplicative of the evidence already of record.  See 38 C.F.R. § 19.37 (2013).

In March 2012, this matter came before the Board as a remand from the United States Court of Appeals for Veterans' Claims (Court).  The Board subsequently remanded it for additional evidentiary development and the RO has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA file reveals a November 2013 appellate brief.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of continuing residuals of an in-service traumatic brain injury or residuals of head trauma, to include headaches.
CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic residuals of a traumatic brain injury, to include headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in an August 2013 supplemental statement of the case (SSOC).

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  Where service records are unavailable, VA has a heightened duty to assist the Veteran.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The Veteran has been notified of the unavailability of service records.  Apparently they were lost in the accidental fire at the National Personnel Records Center in 1973.  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When a chronic disease is shown in-service, sufficient to permit a finding of service connection, any subsequent manifestation of the same chronic disease at any later date is service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In this case, the Veteran's contentions of residuals of a traumatic brain injury, to include headaches, is not a chronic condition listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends his has residuals of a traumatic brain injury, to include headaches, which are the result of a head injury he sustained from a truck accident during his active military service.  

As previously noted, the Veteran's service treatment records are unavailable for review.  He has reported a history of head trauma in a truck accident since at least 1989.  There are private medical records on file dated from 1987.  In none of those records are there any complaints of headaches or other identifiable residuals of head trauma or brain injury such as headaches.  Significantly, these records do show some complaints related to hearing loss, and evidence supporting those findings.  These findings, and the history of in-service head trauma, lead in part to the granting of service connection for hearing loss and tinnitus.  Moreover, these private records show treatment for multiple other disabilities, including high blood pressure, coronary artery disease, and diabetes.  As noted, however, systemic review to include the head and neck fails to reveal complaints or findings of recurrent headaches or other similar residual of head trauma.  Thus, while the accident certainly appears to have occurred, unlike the hearing loss, it is not shown that headaches or other similar impairments were a chronic residual of the event.

In the June 2011 VCAA notice, the Veteran was asked to provide evidence of private and VA treatment records relating to this claim.  The Veteran returned a statement that he received a CT head scan at a VA treatment center and reported he had no further evidence in relation to this claim.  VA treatment records show a February 2011 CT head scan that revealed no acute findings.

The Veteran does not present a current disability that requires a VA examination under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Although he complains of headaches, a headache is defined as a "pain in the head."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 824 (32nd ed. 2012).  The Court has held "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, as noted, there is no evidence of a chronic disability manifested by headaches, certainly not one that is the result of head trauma or traumatic brain injury.  As noted, while the accident no doubt occurred, appellant's initial claim in 1989 did not note headaches as a residual, nor do continuing medical records from 1987 to 2005 indicate chronic headache complaints or other indicia of residuals of head trauma, other than that already service connected.  Clinical testing now fails to show residuals of head trauma.  As such, there is no basis to allow the claim.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury, to include headaches, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


